                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:19-CR-00147-RJC-DCK
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 GLENDA TAYLOR-SANDERS                      )
                                            )

         THIS MATTER is before the Court upon motion of the defendant, (Doc. No.

53), to reconsider the denial of her motion to withdraw her guilty plea, (Doc. No. 51:

Order), and the government’s response, (Doc. No. 56).

         The United States Court of Appeals for the Fourth Circuit has ruled that

neither the federal statutes nor the Rules of Criminal Procedure authorize a motion

for reconsideration in a criminal case. United States v. Breit, 754 F.2d 526, 530 (4th

Cir. 1985) (“[D]efendant’s remedies are limited by the statutes and Federal Rules of

Criminal and Appellate Procedure . . .”). Accordingly, the defendant will have the

opportunity file a notice of appeal within 14 days after the entry of the judgment.

Fed. R. App. P. 4(b)(1)(A)(i). Even if the Court were to consider the merits of the

instant motion, the Court would find that the additional alleged facts do not

credibly contradict her sworn statements to the magistrate judge at the entry of her

guilty plea.

         IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No. 53),

is DISMISSED.




         Case 3:19-cr-00147-RJC-DCK Document 58 Filed 08/06/20 Page 1 of 2
       The Clerk is directed to certify copies of this Order to the defendant and the

United States Attorney.



 Signed: August 5, 2020




                                           2

       Case 3:19-cr-00147-RJC-DCK Document 58 Filed 08/06/20 Page 2 of 2
